Exhibit 10.4

 

NUTRIBAND, INC.

121 S. Orange Ave., Suite 1500

Orlando Florida 32801

 

August 22, 2018

[name and address]

 

Re: Service as Independent Director

 

Dear:

 

Nutriband, Inc., a Nevada corporation (the “Company”), is pleased that you have
agreed to serve as a member of its Board of Directors (the “Board”).  We believe
your background and experience will be a significant asset to the Company, and
we look forward to your participation on the Board. You agree to serve on such
committees of the board of directors and, if appointed, you agree to serve as
chairman of the audit committee. This letter agreement (this “Agreement”) shall
constitute an agreement between you and the Company relating to your service as
a director of the Company.

 

1. Term.  This Agreement is effective as of the date of this Agreement. Your
term as director shall continue until your successor is elected and qualified or
your earlier resignation.  The position shall be up for re-election each year at
the annual stockholder’s meeting and upon re-election, the terms and provisions
of this Agreement shall remain in full force and effect.

 

2. Services.  You shall render services to the Company as a member of the Board
(hereinafter, your “Duties”). During the term of this Agreement, you shall use
your commercially reasonable efforts to attend and participate in such number of
meetings of the Board and of the committees of which you may become a member (if
any) as regularly or specially called. You may attend and participate at each
such meeting, via teleconference, video conference or in person. You shall
consult with the other members of the Board and committee (if any) regularly and
as necessary via telephone, electronic mail or other forms of correspondence. In
accordance with the requirements of Nevada law, in performing your Duties as a
member of the Board, you will use due care and act in the best interests of the
Company and its stockholders.

 

3. Services for Others.  Subject to the terms and conditions of this Agreement,
including Sections 8 and 9, you shall be free to represent or perform services
for other persons during the term of this Agreement. 

 

4. Compensation.

 

a. As compensation for your services to the Company during the first year of
your service, you will receive upon execution of this Agreement a grant of 5,000
shares (the “Shares”) of the Company’s common stock, par value $0.001 per share.
As used in this agreement, the first year shall mean the period commencing on
the date of your appointment as a director until the earlier of (a) the first
anniversary of such date or (b) the date of the 2019 annual meeting of
stockholders or the date on which the election of directors by a consent by the
holders of a majority of the outstanding common stock becomes effective.
Compensation for years following the first year shall be negotiated between the
Company and you.

 



 

 

 

b. You acknowledge that the Shares are “restricted securities” within the
meaning of Rule 144 of the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and therefore may not be sold or otherwise
disposed of by you in any manner that would constitute a violation of any
applicable federal or state securities laws, any rules of any national
securities exchange on which the Company’s securities may be traded, listed or
quoted, or in violation of Company policy. You understand that the
certificate(s) the Shares will contain the Company’s standard restrictive
legend.

 

c. You acknowledge that you will not sell or aid or assist others in selling and
shares of the Company’s common stock, including, but not limited to, the Shares
when you are in possession of material nonpublic information, which is
information that would affect the market value or trading of the Company’s
common stock and that has not been disseminated to the general public,. You
further agree that you will not sell any shares of the Company’s common stock
during a quiet period, which is applicable to all directors, executive officers
and certain other key employees, which means the period in each fiscal quarter
which begins on the 15th day of the last month in the quarter and ends on the
day following the date of a public announcement by the Company of its earnings
for the quarter or year, as the case may be. You shall also be subject to such
prior sale notification policies as may be adopted from time to time by the
Board.

 

d. You understand that, as a director of the Company, you are subject to the
short-swing profit rules under Section 16 of the Securities Exchange Act of
1934.

 

5. Expense Reimbursement. You shall be reimbursed for your reasonable documented
out-of-pocket expenses incurred by you in connection with the performance of
your Duties (including travel expenses for in-person meetings).

 

6. Indemnification; D&O Insurance Policy. The Company shall indemnify you as a
director of the Company to the maximum extent provided by the laws of the State
of Nevada; provided, that no amendment which reduces the Company’s
indemnification obligation shall affect or impair your right to indemnification
as in effect prior to such amendment for claims for indemnification that relate
to events and matters that arose prior to such amendment. During the term under
this Agreement, the Company keep in force and shall include you as an insured
under its officers and directors insurance policy.

 

7. No Assignment.  Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

8. Confidential Information; Non-Disclosure.  In consideration of your access to
certain Confidential Information (as defined below), in connection with your
Duties, you hereby represent and agree as follows:

 

a. Definition.  For purposes of this Agreement the term “Confidential
Information” means: (i) any information which is considered as material
nonpublic information, (ii) trade secrets, proprietary information and any
information concerning products, processes, formulas, designs, inventions
(whether or not patentable or registrable under copyright or similar laws, and
whether or not reduced to practice), discoveries, concepts, ideas, improvements,
techniques, methods, research, development and test results, specifications,
data, designs, drawings, laboratory notebooks, know-how, software, technology,
engineering, hardware configuration information, formats, product plans,
marketing plans and analyses, business plans and analyses, strategies, pricing
and costs, budgets, forecasts, licenses, customer and supplier identities,
characteristics and agreements, whether such information is obtained in writing,
orally or by drawings or observation, and whether or not such information is
marked or otherwise identified as “Confidential”; (iii) information relating to
discussions at meetings of the Board. Confidential Information also includes
information of third parties provided to the Company or its subsidiaries on a
confidential basis where the Company or its subsidiary has an obligation of
confidentiality to such third party. Notwithstanding the foregoing, the term
Confidential Information shall not include: (i) any information which becomes
generally available or is readily available to the public other than as a result
of a breach by you of this Agreement or any other confidentiality obligations
that you might have to the Company or any of its subsidiaries; (ii) information
received from a third party (that is not an agent or representative of the
Company or any of its subsidiaries) in rightful and legal possession of such
information who is not restricted (whether by law, contract, professional
obligations or otherwise) from disclosing such information; (iii) information
known by you prior to receipt of such information from the Company or its
subsidiaries or their respective agents or representatives, which prior
knowledge can be documented by your files and records in existence prior to your
receipt of such information from the Company or its subsidiaries or their
respective agents or representatives.

 



2

 

 

b. Documents. You agree that, without the express written consent of the
Company, you will not remove from the premises of the Company or any of its
subsidiaries or from its computer servers any notes, formulas, programs, data,
records, machines or any other documents or items which in any manner contain or
constitute Confidential Information, nor will you make reproductions or copies
of same.  You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company’s demand, upon
expiration of expiration of your term as a director or your resignation; except
that, to the extent that you may be required by law or regulation of a
governmental or self-regulatory body to retain copies of any documents, you may
archive such documents on your computer system, which shall remain subject to
the confidentiality provisions of this Agreement..

 

c. Confidentiality.  You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as may be
necessary or appropriate in the course of performing your Duties.  You further
agree that you will not use any Confidential Information without the prior
written consent of the Company, except as may be necessary in the course of
performing your Duties. Notwithstanding the foregoing, you may disclose
Confidential Information to your legal counsel and accounting advisors who have
a need to know such information for accounting or tax purposes and who agree to
be bound by the provisions of this Section 8. In the event that you are required
to disclose Confidential Information pursuant to a valid order of a court or
other governmental or self-regulatory body, you may disclose such Confidential
Information, so long as you first (i) to the fullest extent possible, provide
the Company reasonable notice and an opportunity to interpose an objection to
such disclosure or obtain a protective order requiring that the Confidential
Information so disclosed be provided on a confidential basis only for the
purposes for which the order was issued, (ii) reasonably cooperate, at the
Company’s cost, with the Company’s efforts under clause (i) above, as reasonably
requested by the Company (including efforts by the Company to seek a protective
or other similar order or relief), and (iii) minimize the extent of any such
disclosure to only that which (on the advice of your legal counsel) is required
to be disclosed in the applicable context. In no event will you directly or
indirectly oppose action by the Company or any of its affiliates to obtain a
protective order or other relief to prevent the disclosure of Confidential
Information or to obtain reliable assurances that confidential treatment will be
afforded the Confidential Information.

 

9. Non-Solicitation.   During the term of your appointment and for a period of
one year after you cease to be a director for any reason, you will not, either
on your own behalf or on behalf of any other person or entity (other than in the
performance of your Duties), directly or indirectly: (i) hire or engage as an
employee, independent contractor, consultant or otherwise any Covered Personnel
(as defined below); (ii) solicit, induce, encourage or otherwise cause (or
attempt to do any of the foregoing) any Covered Personnel to leave the service
(whether as an employee, consultant or independent contractor) of the Company or
any of its subsidiaries; or (iii) in any way interfere with or attempt to
interfere with the relationship between any Covered Personnel and the Company or
any of its subsidiaries. For purposes of this Agreement, “Covered Personnel”
means any person who is at such time or was a key employee of the Company or any
of its subsidiaries during the one (1) year period prior thereto; provided,
however, that you will not be deemed to have violated this Section 9 if any
Covered Personnel voluntarily and independently solicits an offer of employment
from you (or other person or entity whom you are acting on behalf of) by
responding to a general advertisement or solicitation program conducted by you
or on your behalf (or on behalf of such other person or entity whom you are
acting on behalf of) that is not targeted at such Covered Personnel or Covered
Personnel generally.

 



3

 

 

10. Termination and Resignation.  Your membership on the Board may be terminated
for any or no reason by a vote of the Company’s stockholders in accordance with
the Company’s bylaws and the laws of the State of Nevada. Membership on any
committee of the Board is at the discretion of the Board.

 

11. Governing Law; Arbitration. This Agreement and your rights under this
Agreement shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be performed wholly within such state without regard
to conflicts of law Except as expressly provided in Section 11(b), any dispute
arising from this agreement and your performance of your Duties, including any
action seeking injunctive relief as permitted by this Agreement, shall be
resolved by binding arbitration in Las Vegas, Nevada in accordance with the
rules of the American Arbitration Association. The arbitrator shall have no
authority to modify any express provision of this Agreement unless such
provision is in violation of the laws of the State of Nevada.

 

12. Severability. Each provision of this Agreement is separable from every other
provision of this Agreement, and if any provision of this Agreement is found or
held to be invalid, illegal or unenforceable, in whole or in part, by an
arbitrator or by a court of competent jurisdiction, then (i) such provision will
be deemed amended to conform to applicable laws so as to be valid, legal and
enforceable to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision. Without limiting
the foregoing, if any court of competent jurisdiction or arbitrator determines
that any part of Section 8 or 9 is unenforceable because of the duration,
geographic area covered, scope of such provision, or otherwise, such court or
arbitrator will have the power to reduce the duration, geographic area covered
or scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable, you will, at the Company’s request, join the
Company in requesting that such court or arbitrator take such action, and hereby
agree that upon any such determination by any such court or arbitrator, you
shall enter into an amendment to this Agreement to modify the terms of this
Agreement to comply with the terms determined by such court as enforceable and
permissible by applicable law.

 

13. Remedies. The rights and remedies provided in this Agreement and all other
rights and remedies available to either party at law or in equity are cumulative
and not exclusive of any other right or remedy now or hereafter available at law
or in equity. You hereby agree that your obligations under this Agreement,
including Sections 8 and 9, are necessary and reasonable in order to protect the
Company and its subsidiaries and their respective businesses, and expressly
agree that monetary damages may be inadequate to compensate the Company or its
subsidiaries for any breach of any covenant or agreement set forth herein.
Accordingly, you hereby agree and acknowledge that any such breach, or any
threatened breach, will cause irreparable injury to the Company and its
subsidiaries and that, in addition to any other remedies that may be available,
in law, in equity or otherwise, the Company shall be entitled to obtain
injunctive relief against the breach or threatened breach of this Agreement or
the continuation of any such breach, without the necessity of proving actual
damages and without the necessity of posting bond or other security. In the
event that either party shall prevail on substantially all issues in dispute,
the prevailing party shall be entitled to recover its reasonable expenses,
attorneys’ fees and costs incurred therein or in the enforcement or collection
of any judgment or award rendered therein.

 



4

 

 

14. Entire Agreement; Amendment; Waiver.  This Agreement expresses the entire
understanding with respect to the subject matter hereof and supersedes and
terminates any prior oral or written agreements or understandings with respect
to the subject matter hereof.  Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto in the case of an amendment or by the party
granting the waiver in the case of a waiver.  Waiver of any term or condition of
this Agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this Agreement.  The failure of any party at any time to require
performance by the other party of any provision of this Agreement shall not
affect the right of such party to require future performance of such provision
or any other provision of this Agreement.

 

15. Counterparts. This Agreement may be executed in separate counterparts each
of which will be an original and all of which taken together will constitute one
and the same agreement, and may be executed using facsimiles (including via pdf
or other electronic document delivery) of signatures, and a facsimile of a
signature shall be deemed to be the same, and equally enforceable, as an
original of such signature.

 

16. Interpretation. The section headings in this Agreement are for reference
purposes only and shall not be deemed to be a part of this Agreement or to
affect the meaning or interpretation of this Agreement. In this Agreement: (i)
the words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation”; (ii) the
definitions contained herein are applicable to the singular as well as the
plural forms of such terms; (iii) whenever required by the context, any pronoun
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; and (iv) the words “herein,” “hereto,” and “hereby” and other words of
similar import shall be deemed in each case to refer to this Agreement as a
whole and not to any particular Section or other subdivision of this Agreement.

 

17. Not an Employment Agreement.   This Agreement is not an employment
agreement, and shall not be construed or interpreted to create any right for you
to be employed by the Company.

 

 

 

 

[Signature page follows]

 

5

 

 

This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

  Sincerely,       NUTRIBAND INC.       By:       Gareth Sheridan, CEO

 

AGREED AND ACCEPTED:          

 

 

 

 

[Signature Page to Independent Director Agreement]

 



 

